UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. AGILE PROPERTY HOLDINGS LTD. Ticker: 03383 Security ID: G01198103 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAY 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Chan Cheuk Yin as Director For For Management 3b Reelect Chan Cheuk Hei as Director For For Management 3c Reelect Kwong Che Keung, Gordon as For For Management Director 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Against Management Shares TDMT N-PX PE 6/30/2011 AGILE PROPERTY HOLDINGS LTD. Ticker: 03383 Security ID: G01198103 Meeting Date: MAY 19, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve
